DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 8-10 with an earliest effective filing date of 7/9/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshri et al. (U.S. Publication No. 2014/0006370 published on 1/2/14 as filed on IDS) in view of Ingvoldstad et al. (U.S. Publication No. 2016/0188742 published on 6/30/16).
	With respect to claim 1, the Keshri reference teaches a method comprising: 
receiving a query (a search using a search engine is received [paragraph 23]);
determining, from an intent library including a plurality of intents (search characteristics are stored in declarations [paragraph 27] which are stored in a repository for the search application presenter to utilize [paragraph 39]), an intent that matches the received query (search characteristics associated with a search are determined [paragraph 23]), at least some intents of the plurality of intents corresponding with a plurality of mini-apps from a plurality of providers (the search characteristics correspond with particular search applications based on the declarations [paragraph 27] and multiple applications can be utilized [paragraph 39 and Figure 7]); 
identifying, based on the determined intent, at least one mini-app from a first provider and at least one mini-app from a second provider (the determined search characteristics are used to identify various search applications from various third party providers [paragraphs 24 and 39]); 
triggering rendering of search results (search results are displayed [paragraph 38]).

ranking the identified mini-apps; 
the search results including at least a first ranked mini-app in an expanded state and the remaining ranked mini-apps in a collapsed state.
The Ingvoldstad reference teaches:
ranking the identified mini-apps (the search results are ranked and displayed in order [paragraph 92]); 
the search results including at least a first ranked mini-app in an expanded state and the remaining ranked mini-apps in a collapsed state (the results can be displayed with one result expanded and the others collapsed [paragraph 96 and Figures 1C, 1E, and 1H]).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri with the results display features of Ingvoldstad. Such a modification would have made the system more desirable to users by enabling them to see more relevant information quicker.
	With respect to claim 2, the Keshri and Ingvoldstad references teach all of the limitations of claim 1 as described above. In addition, the Ingvoldstad reference teaches that the ranking of the identified mini-apps is based at least in part on a determined affiliation between a user providing the query and the first provider or the second provider (search results can be based on user affiliation based on location or context [paragraph 34]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri with the results display features of Ingvoldstad. Such a modification would have made the 
	With respect to claim 3, the Keshri and Ingvoldstad references teach all of the limitations of claim 2 as described above. Additionally, the Ingvoldstad reference teaches that determining the affiliation of the user to the first provider or the second provider includes determining that the respective provider is provided as a search term in the query (the search results are based on the user’s search terms [paragraph 5]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri with the results display features of Ingvoldstad. Such a modification would have made the system more desirable to users by enabling them to see more relevant information quicker.
	With respect to claim 4, the Keshri and Ingvoldstad references teach all of the limitations of claim 1 as described above. In addition, the Keshri reference teaches that determining the intent includes matching at least one keyword of the query to at least one intent in the intent library (the search characteristic is determined by the words of the search query [paragraph 23]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri with the results display features of Ingvoldstad. Such a modification would have made the system more desirable to users by enabling them to see more relevant information quicker.
	With respect to claim 5, the Keshri and Ingvoldstad references teach all of the limitations of claim 1 as described above. Additionally, the Ingvoldstad reference teaches a second ranked mini-app is selected based on a determined lack of 
	With respect to claim 8, the limitations of claim 8 are merely the system embodiment of claim 1 and claim 8 recites no further significant limitations therein. Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 and claim 8 is likewise rejected on that same basis.
With respect to claim 9, the limitations of claim 9 are merely the system embodiment of claim 2 and claim 9 recites no further significant limitations therein. Therefore, the limitations of claim 9 are rejected in the analysis of claim 2 and claim 9 is likewise rejected on that same basis. 
With respect to claim 10, the limitations of claim 10 are merely the system embodiment of claim 3 and claim 10 recites no further significant limitations therein. Therefore, the limitations of claim 10 are rejected in the analysis of claim 3 and claim 10 is likewise rejected on that same basis.

Claims 7 and 12 with an earliest effective filing date of 7/9/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshri et al. (U.S. Publication No. 2014/0006370 published on 1/2/14 as filed on IDS) in view of Ingvoldstad et al. (U.S. .
	With respect to claim 7, the Keshri and Ingvoldstad references teach all of the limitations of claim 1 as described above. They do not explicitly recite triggering rendering of a view more control that, when selected, ranks and populates additional mini-apps that match the determined intent, the additional mini-apps being in a collapsed state. The Marantz reference teaches triggering rendering of a view more control that when selected ranks and populates additional mini-apps that match the determined intent, the additional mini-apps being in a collapsed state (additional search results can be rendered when scrolling is detected [paragraphs 32, 33, 37, and 41]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri and Ingvoldstad with the display of additional results of Marantz. Such a modification would have made the system more desirable to users by providing them with additional relevant results in their search.
With respect to claim 12, the limitations of claim 12 are merely the system embodiment of claim 7 and claim 12 recites no further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 7 and claim 12 is likewise rejected on that same basis.

Claim 11 with an earliest effective filing date of 7/9/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keshri et al. (U.S. Publication No. 2014/0006370 published on 1/2/14 as filed on IDS) in view of Ingvoldstad et al. (U.S. .
	With respect to claim 11, the Keshri and Ingvoldstad references teach all of the limitations of claim 9 as described above. They do not explicitly recite that determining the association of the provider to the user includes determining that the user is logged into a user account associated with the provider. The Imbruce reference teaches determining the association of the provider to the user includes determining that the user is logged into a user account associated with the provider (logging into the service provides a user profile and personalized results [paragraphs 100-101]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Keshri and Ingvoldstad with the user account of Imbruce. Such a modification would have made the system more desirable to users by providing them with more personalized results.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.

Response to Arguments
Applicant's arguments filed 12/17/21 on pages 8-9 have been fully considered but they are not persuasive. Applicant argues that the Keshri reference does not teach .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153